Case: 20-60126     Document: 00516098738         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 18, 2021
                                  No. 20-60126
                                                                        Lyle W. Cayce
                                                                             Clerk

   Hilda Rosa Brenes-Lezama,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                No. A029-538-140


   Before Davis, Haynes, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge: *
          Hilda Rosa Brenes-Lezama, a native and citizen of Nicaragua,
   petitions this Court for review of an order by the Board of Immigration
   Appeals (“BIA”), upholding the Immigration Judge’s denial of her
   application for deferral of removal under the Convention Against Torture
   (“CAT”). Approximately six weeks after the BIA issued its decision, Brenes-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60126          Document: 00516098738              Page: 2      Date Filed: 11/18/2021




                                           No. 20-60126


   Lezama was removed to Nicaragua. Because, according to binding precedent,
   we can no longer grant Brenes-Lezama any effectual relief, we DISMISS
   her petition for review as moot.
                                                 I.
           Brenes-Lezama was granted lawful permanent resident status in the
   United States in 2001. Five years later, she lost her status after pleading guilty
   in 2006 to using a telephone to facilitate a drug-trafficking crime in violation
   of 18 U.S.C. § 843(b). She was later placed in removal proceedings. 1
   Although her conviction rendered her ineligible for asylum and withholding
   of removal, Brenes-Lezama remained eligible for deferral of removal under
   the CAT. 2 Her application for such relief, however, was denied by the
   Immigration Judge (“IJ”), who ordered her removal to Nicaragua in
   December 2009. The BIA upheld the IJ’s decision, and the Ninth Circuit
   denied Brenes-Lezama’s subsequent petition for review. 3
           Pursuant to the removal order, Brenes-Lezama was deported to
   Nicaragua in 2010, but she reentered the United States illegally in 2011. She
   was apprehended by immigration officials, pleaded guilty to illegal reentry
   two months later, and was sentenced to time served. The Department of
   Homeland Security (“DHS”) then reinstated her 2009 removal order. 4



           1
               See Lezama v. Holder, 565 F. App’x 618, 619 (9th Cir. 2014).
           2
              Id. As explained by the Ninth Circuit, a violation of § 843(b) of the Controlled
   Substances Act “is categorically an aggravated felony,” which made Brenes-Lezama
   ineligible for asylum, and “[i]t is also presumptively a ‘particularly serious crime,’ which
   [made her] ineligible for withholding of removal unless she rebut[ted] the presumption.”
   Id. (citations omitted).
           3
               Id.
           4
              Importantly, under 8 U.S.C. § 1231(a)(5), when an alien has reentered the United
   States illegally after having been removed under an order of removal, the prior order of




                                                 2
Case: 20-60126           Document: 00516098738             Page: 3      Date Filed: 11/18/2021




                                           No. 20-60126


           Because Brenes-Lezama was subject to a reinstated order of removal,
   no removal proceedings were initiated upon completion of her sentence. 5 But
   because she expressed a fear of returning to Nicaragua, she was referred to
   an asylum officer, who determined that she had a reasonable fear of torture.
   DHS referred her case to an IJ for “withholding-only proceedings.” 6 Brenes-
   Lezama then filed an application for deferral of removal under the CAT.
           In August 2019, the IJ denied her relief and ordered reinstatement of
   the 2009 removal order. Brenes-Lezama appealed to the BIA, which upheld
   the IJ’s decision in January 2020. She timely filed the instant petition for
   review in this Court. In March 2020, Brenes-Lezama was removed to
   Nicaragua pursuant to the reinstated order of removal.
                                                 II.
           “This court’s jurisdiction requires a live case or controversy at all
   stages of litigation.” 7 And, “[i]nherent in the case-or-controversy
   requirement is the doctrine of mootness.” 8 When it is impossible for us to
   grant a litigant any effectual relief, our court lacks jurisdiction. 9 As set forth
   below, we are bound by our recent decision in Mendoza-Flores v. Rosen to



   removal is reinstated from its original date and “is not subject to being reopened or
   reviewed.” Johnson v. Guzman Chavez, 141 S. Ct. 2271, 2282 (2021).
           5
               See id. at 2282-83.
           6
            As explained by the Supreme Court, because Brenes-Lezama was subject to
   removal based on a reinstated order of removal, the proceedings are referred to as
   “withholding-only proceedings” because the proceedings are “limited to a determination
   of whether the alien is eligible for withholding or deferral of removal,” and the parties are
   “prohibited from raising or considering any other issues.” Id. at 2283 (citations omitted).
           7
               Mendoza-Flores v. Rosen, 983 F.3d 845, 847 (citation omitted).
           8
               Id.
           9
               Id. (citation omitted).




                                                  3
Case: 20-60126            Document: 00516098738           Page: 4    Date Filed: 11/18/2021




                                           No. 20-60126


   dismiss Brenes-Lezama’s petition for review as moot because we are unable
   to grant her any effectual relief. 10
           In Mendoza-Flores, the petitioner (Mendoza-Flores) pleaded guilty to
   a drug-trafficking crime and, after completing his sentence, was removed to
   Mexico pursuant to a removal order. Mendoza-Flores later reentered the
   United States illegally, was apprehended, and detained by immigration
   agents. After his prior removal order was reinstated, he told immigration
   officials that he feared returning to Mexico. An asylum officer determined
   that he had a reasonable fear of torture, and DHS referred his case to an IJ for
   “withholding-only proceedings.” 11
           Mendoza-Flores applied for, inter alia, deferral of removal under the
   CAT. After conducting a hearing, the IJ denied his request, and the IJ’s
   denial was upheld by the BIA. Following the BIA’s decision, Mendoza-Flores
   timely petitioned this Court for review; however, he did not move for a stay
   of removal. Mendoza-Flores subsequently was removed to Mexico pursuant
   to the reinstated removal order.
           Stating that Mendoza-Flores’s removal to Mexico “necessitate[d] our
   consideration of mootness,” this Court noted that Mendoza-Flores’s
   petition for review only “challenge[d] the BIA’s decision in his withholding-
   only proceeding” and that “[t]he legality of his [prior] removal order and the
   [] reinstatement of th[e] removal order [was] therefore not before us.” 12 This


           10
             Although Brenes-Lezama argues that our decision in Mendoza-Flores is contrary
   to the Supreme Court’s decision in Nasrallah v. Barr, 140 S. Ct. 1688 (2020), there was no
   mention that the petitioner in that case had been removed from the United States while his
   petition for review was pending, and the proceedings were not “withholding-only”
   proceedings.
           11
                Mendoza-Flores, 983 F.3d at 846.
           12
                Id. at 847.




                                                   4
Case: 20-60126           Document: 00516098738             Page: 5   Date Filed: 11/18/2021




                                            No. 20-60126


   Court further determined that “Mendoza-Flores’s subsequent removal to
   Mexico moot[ed]” his claim for deferral of removal under the CAT, “unless
   he [could] show that he suffer[ed] collateral legal consequences from the
   BIA’s withholding-only decision.” 13
          This Court first noted that “[c]ollateral consequences must stem
   from the underlying cause of action to salvage justiciability.” 14 This Court
   then determined that even if we decided that the BIA erred in denying
   Mendoza-Flores’s requests for withholding and/or deferral of removal, “he
   would still be subject to the [prior] removal order and thus inadmissible to
   the United States.” 15 In other words, while inadmissibility would be a
   collateral legal consequence of a removal order, “it is not a collateral
   consequence of the BIA’s withholding-only decision.” 16 Because Mendoza-
   Flores suffered no collateral legal consequences from the BIA’s denial of
   withholding and deferral of removal, we held that “we [we]re unable to grant
   Mendoza-Flores any effectual relief and thus lack[ed] jurisdiction to review
   the BIA’s decision.” 17
          Our decision in Mendoza-Flores is directly applicable here. Like
   Mendoza-Flores, Brenes-Lezama seeks review of the BIA’s decision denying
   her deferral of removal in a withholding-only proceeding. The legality of the
   2011 removal order and the 2018 reinstatement of that removal order is not
   before us; Brenes-Lezama did not move for a stay of removal; and she has
   been removed to Nicaragua. Even if we determined that the BIA erred in


          13
               Id. (citation omitted).
          14
               Id. at 848 (citations omitted).
          15
               Id. (citation omitted).
          16
               Id. at 847-48.
          17
               Id. at 848.




                                                 5
Case: 20-60126      Document: 00516098738           Page: 6    Date Filed: 11/18/2021




                                     No. 20-60126


   denying her deferral of removal, Brenes-Lezama is still subject to the 2011
   removal order and thus inadmissible to the United States. Because Brenes-
   Lezama suffers no collateral legal consequences from the BIA’s denial of her
   request for deferral of removal, we are unable to grant her any effectual relief.
   Consequently, we lack jurisdiction over this matter.
                                         III.
          Based on the foregoing, we DISMISS Brenes-Lezama’s petition for
   review for lack of jurisdiction as moot.




                                          6